UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7079


TERRENCE WRIGHT EL,

                Plaintiff – Appellant,

          v.

CHARLESTON COUNTY GENERAL SESSIONS       COURT;   SOUTH   CAROLINA
UNITED STATES DISTRICT COURT,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Aiken.   J. Michelle Childs, District Judge.
(1:14-cv-01956-JMC)


Submitted:   November 19, 2015            Decided:   December 4, 2015


Before DUNCAN, WYNN, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Terrence Wright El, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Terrence   Wright    El    appeals     the   district   court’s   order

accepting the recommendation of the magistrate judge in part and

dismissing Wright El’s complaint.              We have reviewed the record

and find no reversible error.               Accordingly, we affirm for the

reasons stated by the district court.               Wright El v. Charleston

Cty.   Gen.   Sessions     Ct.,   No.   1:14-cv-01956-JMC      (D.S.C.   filed

June 26, 2015 & entered June 29, 2015).               We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                     AFFIRMED




                                        2